ORDER

PER CURIAM.
AND NOW, this 11th day of May, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 4, 2004, it is hereby
ORDERED that NICHOLAS PANAR-ELLA JR., be and he is SUSPENDED from the Bar of this Commonwealth for a period of four years, retroactive to July 10,2001, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
*1132Justice NEWMAN and Justice BAER dissent and would impose a five-year suspension retroactive to July 10, 2001.